DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the shift" in line 4. There no mention of a shift earlier in the game nor in the claim from which claim 16 depends. There is insufficient antecedent basis for this limitation in the claim. Further, which part of the second outlet region is the second projection spaced from? The outer surface, the top surface facing out, the inner surface, it is unclear what the spacing is referring to and what is shifting into the spacing. 
Claim 17 is rejected for the incorporation of the above through its dependency of claim 16.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nomoto et al. (US 2004/0112921 A1).
Re: Claim 12, Nomoto discloses the claimed invention including a dispenser container comprising an outer container (401) and an inner container (402) for receiving a fluid, wherein the outer container and the inner container are formed from blow-molded plastics (Para. 266, blow molded plastics), which do not form an integral connection with one another, and a first plastic from which the inner container is formed has a higher elasticity than a second plastic from which the outer container is formed, such that the inner container is deformable (Para. 36, 263-265, inner container made of a higher elasticity and not integrally connected) and wherein the outer container has at least one pressure compensation opening (406) for pressure compensation in a region between the outer container and the inner container (Para. 267, pressure compensation hole), wherein the inner container has a first outlet region and the outer container has a second outlet region, and wherein the first outlet region is able to be shifted relative to the second outlet region in an outlet direction (Depicted in Figs. 20-37).
Re: Claim 13, Nomoto discloses the claimed invention including the first outlet region extends further in the outlet direction than the second outlet region, at least in part (Depicted in Fig. 23).
Re: Claim 15, Nomoto discloses the claimed invention including the pressure compensation opening is arranged on the second outlet region (Depicted in Fig. 23 positioned in outlet region).
Re: Claim 18, Nomoto discloses the claimed invention including the second outlet region comprises a third projection (405), which extends substantially perpendicular to the outlet direction (Depicted in Figs. 24-26).
Re: Claim 19, Nomoto discloses the claimed invention including a pump device (421) for fitting on the dispenser container, wherein the pump device is formed in such a way that the first outlet region is shifted relative to the second outlet region while the pump device is being fitted on the dispenser container (Figs. 25-26, Para. 289, outlet regions shifted as pump is fitted).
Re: Claim 20, Nomoto discloses the claimed invention including a holding device (420) is provided with a fourth projection, which, after the fitting, is connected to the third projection by means of a screw connections (Depicted in Figs. 24-26).
Claim(s) 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gleixner (DE 10 2014 113 535 B4; please see included machine translation).
Re: Claim 21, Gleixner discloses the claimed invention including A device for manufacturing a dispenser container according to claim 12, comprising an outer container and an inner container for receiving a fluid, using a blow molding method for injection-molding a preform and for stretch-blowing the preform within the same device (Figs. 5-7), the device comprising:
a multi-component injection-molding means for injecting on the preform which comprises at least two layers, the plastic of the first layer not forming an 
an injection blow-molding core (106), to which the layers which form the preform are applied (Fig. 7, Para. 69, injection molding core);
a first cavity (105) for forming the first layer (Figs. 5-7);
a second cavity (107) for forming a second layer, into which a slider core can be introduced (Figs. 5-7);
a slider core (108) comprising at least one slider projection, which projects into the second cavity, the at least one slider projection (109), located in the second cavity, of the slider core recessing at least one region in the second layer, which region forms at least one pressure compensation opening in the outer container (Para. 69, slider core with slider core projections);
a stretch-blowing means for stretch-blowing the preform, which is heated by an injection-molding process and is at a working temperature required for the stretch blowing, to form the dispenser container (Para. 70, stretch blow molding),
wherein the first cavity and the second cavity are formed in such a way that after the stretch-blowing it is possible to shift the first outlet region relative to the second outlet region.
Re: Claim 22, Gleixner discloses the claimed invention including the first cavity comprises an enlargement region (8) for forming a first projection (10), the slider core projecting into the second cavity at the enlargement region, being in contact with said .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (US 2004/0112921 A1) as applied to claim 12 above, and further in view of Gleixner (DE 10 2014 113 535 B4; please see included machine translation).
Re: Claim 14, Nomoto discloses the claimed invention including except for a projection on the outer face of the inner container. However, Gleixner teaches a dispensing container with an inner and outer container, such that the inner container comprises, on an outer face, at least one complementary first projection (10) for sealing the pressure compensation opening (8), said projection projecting into the pressure compensation opening and being non-positively connected to the pressure compensation opening before a shift of the first outlet region relative to the second outlet region, and the first projection being released from the pressure compensation opening after a shift of the first outlet region (Figs. 2a-2c, Para. 65, projections in opening).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include the projection taught by Gleixner, since Gleixner states in paragraph 12-13 that such a modification creates special tightness between the inner container projection and the outer container opening thus ensuring said opening is closed when not in use, such that outside elements cannot ingress therein.
Allowable Subject Matter
Claim 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonneyrat, Uehara, Van Hove, Moretti, and Miyajiam, and Kitora are cited disclosing unclaimed dual layer container construction configurations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754